Citation Nr: 0620021	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  02-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1957 to October 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2003, the appellant 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  The case was last 
before the Board in June 2004, when it was remanded for 
further development, which has now been completed.  

In addition to sinusitis, service connection is currently in 
effect for an irritable bowel syndrome with chronic gastritis 
and a hiatal hernia, associated with sinusitis, rated 
30 percent disabling; and for a postoperative sebaceous cyst 
scar on the neck, for tinea cruris, and for respiratory and 
pulmonary disability, including bronchitis, upper respiratory 
infections, and allergic rhinitis, secondary to sinusitis, 
all of which are noncompensably rated.  The service-connected 
disabilities are currently rated 50 percent disabling, in 
combination.  


FINDING OF FACT

The service-connected sinusitis is manifested by a more-or-
less constant post-nasal drip and no more than six non-
incapacitating episodes per year characterized by headaches, 
pain and crusting.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 30 percent for sinusitis 
is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321 and Part 4, including Diagnostic Code 6513 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated August 19, 2004.  In this letter, 
VA specifically informed the appellant of the current status 
of his claim and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, the 
appellant was specifically directed in this letter to submit 
any pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the criteria to establish the effective date for the 
disability rating on appeal.  However, the appellant did not 
disagree with the effective date chosen by the RO (the date 
of claim) for the increase of a noncompensable rating to 10 
percent and later to 30 percent.  Thus, despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
question of the proper rating for the disability at issue has 
been fully litigated in the present appeal.  It appears that 
the record is complete, and the appellant's arguments in 
support of this appeal have been both fully informed and 
comprehensive.  He has also had competent representation 
available to him throughout this appeal.  As the Board 
concludes below that a preponderance of the evidence is 
against the current claim for an increased rating, and the 
appellant has never disagreed with the effective date 
assigned by the RO, any further questions concerning the 
appropriate rating or effective date are rendered moot.  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have been obtained 
and reviewed.  The representative asserted at the hearing 
that private medical records dating from 1961 to 1974 were 
still missing from the record.  However, the appellant 
testified that most of these private physicians are now dead, 
and the appellant was of the opinion that their medical 
records were no longer available.  It also appears that these 
old private medical records were pertinent to several service 
connection claims which were pending at the time of the 
hearing and which have since been resolved; these old private 
medical records would not be relevant to the present 
increased rating claim, which was not filed until August 
2000.  Otherwise, neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant specified 
at the September 2003 hearing that he had no additional 
evidence to submit in support of his claim.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in September 2001.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in October 2005 after the final VCAA letter 
was issued in August 2004.  There is no indication or reason 
to believe that the ultimate decision of the originating 
agency on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that sinusitis will be rated 
30 percent disabling when manifested by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or, more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and a purulent discharge or 
crusting.  The highest rating of 50 percent is appropriate 
following radical surgery with chronic osteomyelitis; or for 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and a purulent discharge or 
crusting after repeated surgeries.  38 U.S.C.A. § 4.97, 
Diagnostic Codes 6510-14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

Service connection has been granted for chronic sinusitis, 
noncompensably rated from July 1986 and rated 30 percent 
disabling from the date of the present claim in August 2000.  
The evidence of record indicates that the appellant has been 
treated for nasal drainage for many years.  There is a 
history of a submucous resection of the nose in the early 
1970's, with no further surgery for sinus infections.  

Extensive VA and private medical records dating from the date 
of claim in 2000 to 2004 reflect no incapacitating episodes 
of sinusitis and only very occasional treatments for acute, 
non-incapacitating episodes of sinusitis.  

In September 2000, the appellant's private physician, P. 
Hobbs, M.D., wrote to say that he has treated the appellant 
since the early 1980's and that he had treated the appellant 
since 1993 for frequent upper respiratory tract infections, 
allergy, and sinusitis, requiring three or four antibiotic 
treatments per year.  Later, in October 2002, Dr. Hobbs wrote 
that, although his files documented only three or four 
episodes of antibiotic treatments for sinusitis per year, the 
appellant actually had more frequent episodes of sinusitis 
than this, up to six episodes per year, which were treated 
with over-the-counter medications or with antibiotics 
prescribed by phone.  According to Dr. Hobbs, these episodes 
were characterized by headaches, pain, and purulent 
discharge.  Dr. Hobbs did not indicate that these episodes 
were incapacitating in any way.  Medical records received 
from Dr. Hobbs dating from 1993 to 2001 reflected treatments 
for multiple medical problems, including one outpatient visit 
in August 1997 for acute sinusitis; a follow-up visit in 
November 1997 involved the treatment of allergic rhinitis.  

On a VA examination of the appellant in October 2000, he 
complained of chronic headaches, a constant nasal discharge, 
and trouble breathing at night, for which he received four 
antibiotic treatments per year from his private physician.  
He also complained of constant allergic attacks.  Physical 
examination disclosed no nasal crusting, obstruction, 
tenderness, or purulent discharge.  There was no tenderness 
demonstrated on this examination consistent with the 
complaints of headaches.  The physical examination at this 
time was essentially negative, and sinus X-ray films were 
normal.  The diagnosis was of chronic sinusitis, by history.  

In his substantive appeal, dated in June 2002, the appellant 
stated that he suffered three or four incapacitating episodes 
of sinusitis in a year, thereby warranting a 30 percent 
rating.  

The appellant testified at the September 2003 hearing that he 
experienced constant drainage and a sinus infection once in 
the Fall and once or twice in the Spring.  He also estimated 
that he received antibiotic treatments (usually lasting for 
about 10 days) for a sinus infection two or three times per 
year.  He did not indicate that any of these episodes of 
acute sinus infection were incapacitating to the extent of 
preventing him from working or conducting his normal daily 
activities, although he did complain of occasional 
excruciating sinus headaches.  Later, he contradicted his 
earlier testimony, saying that he experienced as many as five 
or six acute sinus infections in a year, averaging probably 
three or four such episodes yearly.  The Board notes that the 
initial lower estimate of two or three non-incapacitating, 
acute sinus infections per year is more consistent with the 
available medical records, including more recent records 
received from Dr. Hobbs.  

On VA examination in January 2005, the appellant described no 
incapacitating episodes of sinusitis in the last 12 months.  
He indicated that he received antibiotic treatments for sinus 
and bronchial infections two or three times yearly lasting 
about 10 days.  His current symptoms reportedly included 
pressure and sensitivity over the frontal and maxillary sinus 
areas, constant drainage from the nose running down the back 
of the throat, and a frequent cough, either productive or 
nonproductive.  He also complained of frequent sinus 
headaches throughout the month, each lasting for two or three 
days, and he described a sharp pain above the eyes and over 
the maxillary area.  Headache and allergy medications, 
humidifiers, etc., did not control his symptoms.  Physical 
examination revealed some swelling of the turbinates, with 
some bilateral bogginess and mild edema.  The nostrils were 
each 50% open, and mild crusting was noted inside the 
nostrils.  The pharynx was inflamed with mild erythema and 
clear drainage.  Sinus X-ray films showed minimal mucosal 
thickening, and the diagnosis was chronic sinusitis.  

Based upon a review of the evidence of record, as summarized 
above, it is clear that the appellant does not experience any 
incapacitating episodes of sinusitis, requiring bed rest or 
otherwise preventing normal daily activities.  Likewise, he 
is not shown to experience more than six non-incapacitating 
episodes of sinusitis per year.  Under these circumstances, a 
rating in excess of the current 30 percent cannot be 
justified for sinusitis under the relevant diagnostic codes 
of the Rating Schedule.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Since a preponderance of the evidence is unfavorable to the 
current claim, this appeal will be denied.  


ORDER

A rating in excess of 30 percent for sinusitis is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


